DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second base" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the “method of claim 12;” however, claim 12 is directed to a product claim, not a method. Therefore, it is unclear if claim 20 is directed to a product or method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,617,642 to Marios (“Marios”).
Regarding claims 1 and 16, Marios discloses a tool capable of use for a chimney flashing fabrication, comprising a base 22 including one or more primary slots 30; a plurality of pivot arms 23, 24 each including a secondary slot 31, 32, each pivot arm coupled to the base; a plurality of lateral arms 25, 26 each including a connecting slot 33, 34, each lateral arm coupled to one or more pivot arms 23, 24; and a plurality of fastener assemblies 38-42 configured to couple the pivot arms to the base via the primary slot and the secondary slot and the lateral arms to the pivot arms via the connecting slot and the secondary slot. The method of assembling the tool of claim 1 would necessarily be performed in assembling the structure above.
Regarding claims 2 and 17, Marios discloses that the base, the pivot arms, and the lateral arms are formed of aluminum (col 4, ln 9-17).
Regarding claim 4, Marios discloses that the lateral arms 25, 26 are each configured to couple to two of the pivot arms.
Regarding claim 5, Marios discloses each fastener assembly 38-42 connected through the secondary slot and the connecting slot allows each lateral arm 25, 26 to move vertically along the secondary slot.
Regarding claim 9, Marios discloses that the plurality of fastener assemblies 38-42 are configured to allow the pivot arms to move linearly along to primary slots.
Regarding claim 11, Marios discloses that the base 22 is a first base of the chimney flashing fabrication tool; the one or more primary slots 30 is a first set of one or more primary slots; and the fabrication tool further comprises a second base 20 having a second set of one or more primary slots 28.
Regarding claim 12, Marios discloses that the plurality of fastener assemblies 38-42 are configured to couple the first base to the second base via the first set of one or more primary slots 30 and a second set of one or more primary slots 28.
Regarding claim 13, Marios discloses that the plurality of fastener assemblies 38-42 are configured to couple the pivot arms to the second base via the second set of primary slot.
Regarding claim 14, Marios discloses that the one or more primary slots are positioned horizontally along the base equidistant from a first edge and a second edge distal from the first edge.
Regarding claim 15, Marios discloses that the one or more primary slots 30 extend horizontally along the base for nearly the entire length of the base.
Regarding claim 18, Marios discloses boring the primary slot, the secondary slot, and the connecting slot.
Regarding claim 19, Marios discloses providing a second base 20 having a second set of one or more primary slots 28; and fastening the second base to the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marios.
Regarding claim 3, Marios does not disclose that the primary slot is located approximately one inch from an end of the base. It would have been obvious to place the primary slot approximately one inch from an end of the base because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Such a placement would provide added rigidity near the ends of the base.
Regarding claim 8, Marios does not disclose that an overall length of the base is at least approximately five feet. It would have been an obvious matter of design choice to modify the structure of Marios to have an overall length of the base is at least approximately five feet since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a chimney flashing fabrication tool comprising inter alia a first rail portion, a second rail portion; a first connection member is positioned between an end of the base, a first primary slot, the first rail portion, and the second rail portion; a second connection member is positioned between the first primary slot, a second primary slot, the first rail portion, and the second rail portion. Marios discloses one continuous primary slot to freely allow adjustment along the entire length of the base for all components connected to the base. Modification to the contrary would alter the manner in which Marios’ tool is intended to operate. Moreover, the prior arts do not disclose that a diameter of the fastener does not exceed a width of the primary slot, a width of the secondary slot, or a width of the connecting slot. The cited prior arts disclose fastener heads larger than a width of a slot such that the fastener cannot be disengaged from the slot while allowing sliding movement along the slot. Marios also does not disclose at least one pivot arm to a second base and fastening at least one lateral arm to the pivot arm fastened to the second base. The second base 20 of Marios does not connect to any pivot arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633